DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 8-23-2022. Claims 1-7 are pending and have been considered below:

Claim Objections
Claims 6-7 objections are withdrawn.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 6 recites a "computer-readable storage medium". The broadest reasonable interpretation of a claim drawn to a medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium. With this understanding claim 6 is rejected as covering non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Marggraff et al. (“Marggraff” 10762414 B1) in view of Garcia (20190042908 A1) and Davis (20130257877 A1).

Claim 1: Marggraff discloses an interaction method of a virtual robot, comprising: obtaining interaction information input by a user for interacting with the virtual robot (abstract, Column 11, Lines 55-66; capture interaction from user as input); 
inputting the interaction information into the virtual robot, wherein training by using interaction information input by a user of a live video platform (Column 12, Lines 28-60); 
and performing behavior control on the virtual robot according to behavior control information output by the control model based on the interaction information (Column 12, Lines 28-60 and Column 6, Lines 14-29; HIE are companions that include virtual entities).
Marggraff may not explicitly disclose training a control model from interaction information as model training samples. 
Garcia is provided because it discloses a functionality for context aware artificial characters, and further utilizes a training model in response to user interaction to determine the correct contextual output (Paragraphs 18, 34, 44, 69, 71 and 73(user interaction)). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a trained model in the system of Marggraff. One would have been motivated to provide the model as enhanced method within the machine learning improving the operability. 
Marggraff also may not explicitly disclose behavior response information of an anchor for the interaction information; nor
wherein the behavior response information comprises at least one body movement information, facial expression information, and voice information of the anchor for the interaction information; 
Davis is provided because it discloses a functionality where responses are captured from observation of a secondary user (anchor) that train a model by utilizing the user movements and voice inputs (Paragraphs 36, 64-65, 82 and 114(user interview)). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a user input capture for training a model in the system of Marggraff as taught by Davis. One would have been motivated to provide the functionality as an enhanced method of custom training within a machine learning system. 
Claim 2: Marggraff, Garcia and Davis disclose a method according to claim 1, further comprising a method for training the control model, comprising: obtaining the interaction information input by the user and the behavior response information of the anchor for the interaction information from the live video platform; and using the interaction information input by the user and the behavior response information of the anchor for the interaction information obtained from the live video platform as model training samples to train the control model (Marggraff: Figure 2; column 4, Lines 46-49,  Column 10, Lines 20-55, Column 11, Lines 55-66 and Column 15, Lines 17-31; camera captures interaction which updates personality of entity/robot, Garcia: Paragraphs 18, 34, 44, 69, 71 (trained models) and 73(user interaction) and Davis: Paragraphs 36, 64-65, 82 and 114(user interview)).
Claim 3: Marggraff, Garcia and Davis disclose a method according to claim 2, wherein the obtaining the behavior response information of the anchor for the interaction information input by the user from the live video platform comprises: extracting body movement information of the anchor from an anchor video according to a human body posture parsing module; and/or extracting facial expression information of the anchor from the anchor video according to a facial expression analysis module; and/or extracting voice information of the anchor from an anchor audio according to a voice analysis module (Marggraff: Figures 2-3; Column 4, Lines 46-53, Column 7, Lines 25-36, Column 10, Lines 20-55 and Column 11, Lines 1-25; facial expressions and voice analyzed and Davis: Paragraphs 36, 64-65, 82 and 114(user interview)).
Claim 4: Marggraff, Garcia and Davis disclose a method according to claim 2, wherein the control model comprises a deep learning network, the deep learning network is divided into three branches by a convolutional network and a fully connected layers, that is, body movement output, facial expression output and voice output; the interaction information input by the user in the live video platform comprises text information input by the user into a live chat room and picture information of a virtual gift given by the user to the anchor, and the behavior response information comprises body movement information, facial expression information and voice information of the anchor (Marggraff: Figures 2-3 and Column 11, Lines 44-54); and the using the interaction information input by the user and the behavior response information of the anchor for the interaction information obtained from the live video platform as model training samples to train the control model comprises: using the text information and the picture information of the virtual gift as training inputs to train body movements, facial expressions and voice of the virtual robot (Marggraff: Figure 1; Column 5, Lines 27-40 (personality updated based on interactions that reflect different social interactions (this could include holidays when social interactions include gift giving)) and 51-62, Column 6, Lines 51-65, Column 7, Lines 25-54, Column 9, Lines 20-35 and Garcia: Paragraphs 18, 34, 44, 69, 71 and 73(user interaction and responses)).
Claim 5: Marggraff, Garcia and Davis disclose a method according to claim 2, wherein before the obtaining interaction information input by a user for interacting with the virtual robot, the method further comprises: obtaining preference information input by the user; determining a target control model matching the preference information from multiple types of control models of the virtual robot; the inputting the interaction information into a control model of the virtual robot comprises: inputting the interaction information into the target control model; the performing behavior control on the virtual robot according to behavior control information output by the control model based on the interaction information comprises: performing behavior control on the virtual robot according to the behavior control information output by the target control model based on the interaction information (Marggraff: Column 12, Lines 29-42, Column 15, Lines 18-31, Column 16, Lines 47-59; preferences determines updates to personality and Garcia: Paragraphs 18, 34, 44, 69, 71 and 73(trained models match response to user interaction)).
Claim 6-7 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments and amendments have been fully considered, and Davis is provided to disclose an anchor input capture in order to train a model. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

10835810 B2 ”INTERACTIVE VIDEOGAME USING A PHYSICAL OBJECT WITH TOUCH POINTS” DOPTIS et al. 

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SHERROD L KEATON/      Primary Examiner, Art Unit 2178
9-6-2022